Exhibit 10.19




ION Geophysical Corporation


STOCK APPRECIATION RIGHTS AGREEMENT




1.
Grant of Rights.  The grant of the stock appreciation rights ("SARs") under this
Stock Appreciation Rights Agreement (this "Agreement") by ION Geophysical
Corporation (the ''Company") is made subject and pursuant to the terms of the
ION Geophysical Corporation Stock Appreciation Rights Plan (the "Plan") for
directors, employees and consultants of the Company. This SAR award and its
exercise are subject in all respects to the grant terms as set forth in the
Plan, a copy of which is attached hereto, and to any rules promulgated pursuant
to the Plan by the Committee. Capitalized terms not otherwise defined herein are
as defined in the Plan.



2.
Grantee.  The Grantee of the SAR award is [Grantee Name] (the "Grantee")



3.
Award.  The Company grants the Grantee this SAR award in relation to [Shares
Granted] Shares (the "Covered Shares").



4.
Exercise Price.  The Exercise Price of this SAR award is [Exercise Price] per
SAR Covered Share granted hereunder (being not less than the greater of the fair
market value or par value per share of the Common Stock on the Date of Grant as
defined by the Plan).



5.
Date of Grant.  The Date of Grant of this SAR award is [Grant Date].



6.
Vesting.  The total number of SARs and Covered Shares shall vest according to
the following schedule:



Vesting Date
Number of SARs & Vesting Schedule
On the date on which the volume weighted average price per Share for the 20
trading days prior to the date of determination, (“Volume Weighted Average Price
Threshold”), as determined by the Company based on New York Stock Exchange
reported closing Share prices, is:
 
20% or more higher but less 25% higher than the Exercise Price per SAR hereunder
[●] Covered Shares
25% or more higher but less than 30% higher than the Exercise Price per SAR
hereunder
[●] Covered Shares
30% or more:
All Covered Shares under the SAR award



Provided, however, that the Grantee has also remained in continuous Employment
from the Grant Date through and including the date on which the SAR would vest
under the foregoing schedule. For a one-year period following the Date of Grant,
the Company may, without the Grantee’s consent, increase the Volume Weighted
Average Price Threshold measuring period from twenty (20) trading days to a
period of no more than thirty (30) trading days.


This SAR award may be exercised at any time to the extent vested, in whole or
part, during the Performance Period (as defined below); provided, however, that:


7.
Exercise Schedule.



(a)
No SARS may be exercised prior to the first anniversary of the Date of Grant;



(b)
SARs for no more than one-third of the total Covered Shares may be exercised, if
vested, on and after the first anniversary of the Date of Grant;



(c)
SARs for no more than two-thirds of the total Covered Shares may be exercised,
if vested, on and after the second anniversary of the Date of Grant; and



(d)
SARs for the total Covered Shares may be exercised, if vested, on and after the
third anniversary of the Date of Grant;



and provided further, that the Grantee has also remained in continuous
Employment from the Grant Date through and including the date on which a vested
portion of the SAR would first become exercisable under the foregoing Exercise
Schedule. The right of exercise provided herein shall be cumulative so that if
the SAR award is not exercised to the maximum extent permissible after it
becomes both vested and exercisable, the vested and exercisable portion of the
SAR award shall be exercisable, in whole or part, at any time during the
remainder of the Term.


Notwithstanding the foregoing provisions of this Section 6, the SAR award shall
become fully vested and exercisable immediately after a (i) Change in Control,
or (ii) a termination of Employment of the Grantee due to Retirement, Death or
Disability, in each case as set forth in the Plan.


This SAR award may only be exercisable with respect to whole SARs and Covered
Shares.


This SAR award may be exercised on or after the termination of Employment only
as to that portion of the SARs and Covered Shares for which it was exercisable
immediately prior to (or became exercisable on) the termination of Employment.


8.
Maximum Value.  The value of each SAR granted hereunder shall be subject to a
cap on the maximum value of each award equal to [Maximum Value] per SAR such
that, the value of the Spread for each SAR shall not exceed [Maximum Value]
minus the Grant Price.



9.
Term.



(a)
This SAR award will commence on the Date of Grant and, unless terminated earlier
pursuant to Section 7(b) of this Agreement, or the SAR expires (pursuant to
Section 6 of this Agreement), this SAR shall terminate at 12:01 a.m. on the date
which is ten (10) years from the Date of Grant. (the “Term”).



(b)
Early Termination of Unvested Portion of SAR Award. This SAR award will have
four (4) years from the Date of the Grant in which to achieve the 20%, 25% and
30% performance thresholds set forth in Section 6 of this Agreement (the
“Performance Period”). Any portion of the SAR award which fails to vest during
the Performance Period shall terminate at 12:01 a.m. on the day after the last
day of the Performance Period.



(c)
Notwithstanding anything else to the contrary in Section 6 or this Section 9 of
this Agreement, for a period of one (1) year following the Date of Grant, by
written notice to the Grantee, the Committee may, without the consent of the
Grantee, reduce the Performance Period to a period which is three (3) years from
the Date of Grant. In the event the Committee elects to do so, beginning on the
second anniversary of the Grant Date, this SAR award may be cumulatively
exercised to the extent vested, until the Expiration Date.



10.
Expiration. The SAR award shall not be exercisable after the Company's close of
business on the last business day that occurs prior to the Expiration Date. The
"Expiration Date" shall be the earliest to occur of:



(a)
the last day of the Term;



(b)
if a termination of Employment occurs by reason of Retirement, Death or
Disability, the one-year anniversary of the termination of Employment;



(c)
if a termination of Employment occurs due to the Grantee's termination by the
Company for Cause, 12:01 a.m., Houston, Texas time, on the date of the
termination of Employment; and



(d)
if a termination of Employment occurs for reasons other than Retirement, Death,
Disability, or for Cause, the one-hundred and eighty (180) day anniversary of
the termination of Employment.



11.
Who May Exercise, Transferability.  During the lifetime of the Grantee, this SAR
award may be exercised only by the Grantee, or by the Grantee's guardian or
legal representative. In all other circumstances, exercise and transfer of the
SAR award is permitted subject to the terms of the Plan; provided that the SAR
award shall remain subject to the other terms of this Agreement, the Plan, and
applicable laws, rules, and regulations.



12.
Manner of Exercise.  The SAR award may be exercised by filing a written notice
with the Company at its corporate headquarters or by following such other
instructions as the Company may deliver to the Grantee from time to time. Upon
the exercise of the SAR award, the Grantee shall receive a cash amount from the
Company that is equal to the Spread multiplied by the number of Covered Shares
for which the SAR award is being exercised. Such amount shall be paid to the
Grantee in cash after receipt by the Company of Grantee's written notice of
exercise of the SAR award.



13.
Tax Withholding.  All payments under this Agreement are subject to withholding
of all applicable taxes.



14.
Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.



15.
Plan Governs.  Notwithstanding anything in this Agreement to the contrary, the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Grantee from the office of the Secretary of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.



16.
Not an Employment Contract.  The SAR Award will not confer on the Grantee any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Grantee's employment or other service at any time.



17.
Notices.  Any written notices provided for in this SAR Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by U.S. mail shall be deemed received three business days
after mailing but in no event later than the date of actual receipt. Notices
shall be directed, if to the Grantee, at the Grantee's address indicated by the
Company's records, and if to the Company, at the Company's principal executive
office.



18.
Amendment.  This Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended by written agreement of the Grantee and
the Company without the consent of any other person.

19.
Applicable Law.  The provisions of this Agreement shall be construed in
accordance with the laws of the State of Texas, without regard to the conflict
of law provisions of any jurisdiction.



20.
Settlement in Shares.  If, subsequent to the Grant Date, the Plan is amended to
permit the delivery of Shares in settlement of SARs in lieu of cash payments,
and such amendment is duly approved by the Company’s shareholders in accordance
with applicable law and the New York Stock Exchange rules (or the rules of such
other principal securities exchange on which Shares are then listed or admitted
to trading), the Committee shall have the discretion, without the consent of the
Grantee, to settle the exercise of the SAR or any portion exercised after such
amendment and approval, by the delivery of Shares with a Fair Market Value equal
to the Spread, or by the delivery of a combination of Shares and cash equal in
value to the Spread, as determined by the Committee in its complete discretion.



21.
280G Cutback.  Notwithstanding any other provision in this Agreement to the
contrary, if any payment received or to be received by the Grantee under this
Agreement in connection with a Change in Control or the termination of
employment (collectively, the “Payments”) would, whether payable under the terms
of this Agreement alone or together with any payment or benefit under any other
plan, arrangement or agreement with the Company or one of its Subsidiaries
constitute a “parachute payment” within the meaning of Section 280G of the Code,
the payment or payments due to the Grantee under this Agreement shall be reduced
to the extent necessary so that no portion thereof shall be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”). Whether and
how the limitation under this Section 20 is applicable shall be determined under
the Section 280G Rules set forth in Exhibit A, which shall be enforceable as if
set forth in this Agreement.





Exhibit A—Section 280G Rules


Stock Appreciation Rights Agreement


The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 20 are applicable to the Participant.


1.All determinations under Section 20 of this Agreement and this Exhibit A will
be made by an accounting firm or law firm that is selected for this purpose by
the Company’s Chief Executive Officer prior to a Change in Control (“280G
Firm”). All fees and expenses of the 280G Firm shall be borne by the Company.
The Company will direct the 280G Firm to submit any determination it makes under
Section 20 of this Agreement and this Exhibit A and detailed supporting
calculations to both the Participant and the Company as soon as reasonably
practicable.


2.If the 280G Firm determines that reductions are required under Section 20 of
this Agreement, the 280G Firm shall also determine which Payments shall be
reduced, with the Payments that otherwise would be made last in time reduced
first, to the extent necessary so that no portion thereof shall be subject to
the excise tax imposed by Section 4999 of the Code, and the Company shall pay
such reduced amount to the Participant.


3.As a result of the uncertainty in the application of Section 280G at the time
that the 280G Firm makes its determinations under this Section, it is possible
that amounts will have been paid or distributed to the Participant that should
not have been paid or distributed (collectively, the “Overpayments”), or that
additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”). If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code. If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company.


4.The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 20 of this Agreement and this Exhibit A.









Page 1

